Citation Nr: 1756349	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disability, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's current skin disability, diagnosed as recurring non-specific dermatitis, is related to her military service.


CONCLUSION OF LAW

The criteria for establishing service connection for recurring non-specific dermatitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board also notes that because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are applicable.  Under that section, service connection may be warranted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1) (2017). 

A review of the claims file reveals a current skin disability, diagnosed as recurring non-specific dermatitis.  As the Veteran is competent to testify as to the presence     of observable symptoms, such as a skin rash, the Board also accepts that she experienced skin problems during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board's decision shall now address whether there is         a nexus, or link, between the Veteran's current skin disability and her military service.

Resolving all doubt in the Veteran's favor, the Board concludes that it is at least as likely as not that the Veteran's current skin disability, diagnosed as recurring non-specific dermatitis, is related to her military service.  Supporting this conclusion is the private physician's opinion in November 2011 and the VA examiner's opinion    in January 2012.  Moreover, her post service treatment records show a history of treatment for recurring non-specific dermatitis.

For the reasons set forth above, the Board finds that service connection for a skin disability, diagnosed as recurring non-specific dermatitis, is warranted.  38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for a skin disability, diagnosed as recurring non-specific dermatitis, is granted.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


